Citation Nr: 1307268	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  12-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a timely substantive appeal was submitted to perfect an appeal of the September 2000 rating decision that denied entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1948 to April 1952 and from December 1962 to July 1969.  The appellant is recognized as the Veteran's surviving spouse, pursuant to a Board decision dated in January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO determined that the appellant had failed to file a timely appeal in response to a May 2003 statement of the case in which the appellant's claim for service connection for the cause of the Veteran's death was denied.

Previously, in April 2005, the Board remanded the issue of service connection for the cause of the Veteran's death for an adjudication of the issue of the timeliness of the substantive appeal.

The issue of service connection for the cause of the Veteran's death was most recently remanded by the Board in April 2005, in order that the issue of the timeliness of the substantive appeal could be adjudicated.  In light of the decision herein produced, the Board notes that the prior appeal of the issue of service connection for the cause of the Veteran's death, Docket No. 03-23 842, has now been dormant for nearly eight years.  While this issue is not presently before the Board, as it was previously remanded and no further action has occurred, the Board recommends, in an effort at judicial economy, that the appellant be provided all requisite notice concerning the status of her appeal, including the fact that she may submit additional evidence in support of her appeal, and that a supplemental statement of the case be issued to her and her representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA originally accepted the appellant's August 7, 2003 Form 9 as a timely substantive appeal of the September 2000 rating decision that, in pertinent part, denied service connection for the cause of the Veteran's death, and did not close the appeal for the failure to respond to the statement of the case at that time, despite the fact that the appellant had been notified of the May 2003 statement of the case by way of a May 7, 2003 mailing.

2.  In October 2003, VA certified the appellant's appeal of the issue of service connection for the cause of the Veteran's death to the Board, noting her Form 9 to be timely.

3.  Between August 2003 and the Board's October 2004 remand of the issue of entitlement to service connection for the cause of the Veteran's death, VA took no actions to suggest to the appellant that her appeal of the issue was timely.

4.  VA failed to provide any explanation as to why the appellant's August 2003 substantive appeal might have been untimely until an April 2005 remand.

5.  VA failed to adjudicate timeliness of the appellant's August 2003 Form 9 substantive appeal until August 2010, more than seven years after VA accepted the Form 9 as timely.



CONCLUSION OF LAW

By its actions, VA waived the 60-day timeliness requirement for filing a substantive appeal concerning the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105(d) (2002 & Supp. 2012); 38 C.F.R. §§ 19.32, 19.34, 19.35, 19.36, 20.302, 20.305 (2012); Percy v. Shinseki, 23 Vet. App. 37 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  No discussion of VCAA requirements is necessary in this case, as the appeal is being granted in full.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that when the law, and not the facts, is dispositive of a matter, then the VCAA is inapplicable).

Timeliness of the Appeal

The statutory framework guiding the VA appeals process provides that if a claimant receives an unfavorable decision on a claim for VA benefits, the claimant may initiate appellate review by filing a notice of disagreement (NOD).  38 U.S.C.A. § 7105(a).  The claimant "shall" file the NOD within one year from the date on which the agency of original jurisdiction (AOJ) (usually an RO) mails notice of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  If the claimant does not file an NOD within the one-year period, the AOJ decision "shall become final."  Id.

If the claimant does file a timely NOD, the next step in the appellate process is for the AOJ to review its previous decision.  38 U.S.C.A. § 7105(d)(1).  If the AOJ decides to continue its previous decision, the AOJ must send the claimant a statement of the case (SOC).  Id.  The claimant may then perfect an appeal to the Board by filing a substantive appeal.  38 U.S.C.A. § 7105(a).  The claimant has a period of 60 days from the date of the SOC to file the formal appeal.  38 U.S.C.A. § 7103(d)(3).  The AOJ "may close the case for failure to respond after receipt of the statement of the case[.]"  Id.; but cf. 38 C.F.R. § 20.302(b) (providing that a substantive appeal "must" be filed within 60 days from the date the AOJ mails the SOC, or within the initial year following the mailing or the original adjudication being appealed, whichever is later).

Importantly, the failure to file (or file timely) a substantive appeal is not an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, which was within its authority to do, it appeared to have treated the appeal as timely, and thus there was "no problem, with regard to the timeliness of the filing of the [Form 9] Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim."  Id. (citing 38 U.S.C.A. § 7105(d)(3)).  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis).

More recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.

In the present matter, the appellant initially filed a claim for service connection for the cause of the Veteran's death, and for dependency and indemnity compensation (DIC), in June 2000.  In a September 2000 rating decision, her claims were denied.  

Also in September 2000, in an administrative decision, the RO determined that the appellant was not the common law spouse of the Veteran.  The appellant submitted a September 2000 notice of disagreement, addressing both the rating decision that denied DIC and service connection for the cause of the Veteran's death, and the administrative decision addressing the question of whether a common law marriage existed.  

The RO issued a statement of the case (SOC) in February 2002 that solely addressed whether the appellant had a valid common law marriage with the Veteran.  The appellant perfected an appeal of this issue by submitting a Form 9 substantive appeal in February 2002.  

In July 2002, the Board issued a remand of two issues, the first being whether the appellant could be recognized as the Veteran's surviving spouse, and the second being entitlement to service connection for the cause of the Veteran's death.  The appeal was remanded because the appellant had requested a hearing, but had not been provided one.  It is noteworthy that the July 2002 remand included the issue of entitlement to service connection for the cause of the Veteran's death, as even though an SOC had not been provided concerning that issue, and the appellant had not perfected an appeal of the issue, the Board gave the impression that an appeal had been perfected.  In an October 2002 statement from the appellant's representative, it was evident that the appellant believed that the issue of service connection for the cause of death had been perfected.

The Board subsequently issued a January 2003 decision in which it recognized the appellant as the Veteran's surviving spouse for the purposes of eligibility for VA benefits.  The Board did not address the issue of service connection for the cause of the Veteran's death at that time, and did not explicate concerning its silence on the issue.

As the appellant was then considered the Veteran's surviving spouse, the RO issued a May 2003 SOC regarding, in pertinent part, the claims for service connection for the cause of the Veteran's death and DIC benefits; those claims had been essentially "on hold" while the issue of whether the appellant was the Veteran's surviving spouse was in appellate status.  The RO provided the appellant with notice of the SOC on May 7, 2003.

On May 19, 2003, the appellant submitted a VA Form 9 substantive appeal addressing specifically "entitlement and indemnity under 38 U.S.C. 1318." 

On August 7, 2003, the appellant submitted a separate VA Form 9 substantive appeal, indicating that she wished to appeal the issue of "entitlement to service connection [and] DIC."  On its face, the August 7, 2003 Form 9 could be considered untimely, as VA regulations provide that a substantive appeal must be submitted within one year of the rating decision appealed, or within 60 days of the issuance of a statement of the case, whichever is later.  38 C.F.R. § 20.302.

In October 2003, the RO certified the appeal to the Board, indicating that the appellant's substantive appeal was timely; the certification did not suggest any distinction between the May 2003 and August 2003 Form 9s submitted by the appellant.

The Board addressed the issues of "[e]ntitlement to service connection for the cause of the [V]eteran's death, to include the question of whether a substantive appeal was timely filed," and entitlement to DIC benefits, in an October 2004 remand.  At that time, the Board remanded the issues for a travel board hearing, in compliance with the appellant's request for a hearing on her May 2003 (DIC only) Form 9.

The matter returned to the Board in April 2005, at which time the Board denied entitlement to DIC benefits, and remanded the issue of entitlement to service connection for the cause of the Veteran's death for a determination as to whether the appellant's August 2003 Form 9 was timely.  The Board noted that the issue of timeliness of a substantive appeal was an appealable issue, citing 38 C.F.R. § 19.34, but that the initial decision on that issue must be made by the RO.  In its remand instructions, the Board instructed the RO to issue a supplemental statement of the case concerning the issue of timeliness of the appeal.

Following the April 2005 remand, more than five years and four months passed before the RO took any action, and it is apparent that the RO's action only proceeded after the appellant obtained an attorney to represent her in her appeal.  In August 2010, rather than issue a supplemental SOC concerning timeliness, the RO made an administrative decision that the August 7, 2003 substantive appeal was untimely.  Thereafter, the appellant perfected a new appeal concerning the issue of the timeliness of her August 7, 2003 Form 9 substantive appeal.

Initially, the Board finds that the issuance of an administrative decision in August 2010, rather than a supplemental SOC as directed by the April 2005 remand, is not a Stegall violation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The RO's actions (other than the five years' delay involved) substantially complied with the directive, and the appellant was not prejudiced.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (providing that "[i]t is substantial compliance, not absolute compliance, that is required" under Stegall).  The RO could not have adjudicated the issue of the timeliness of the appeal in the first instance by way of a supplemental SOC.  An original adjudication was required.  

Under the Court's guidance in Percy, the Board finds that VA has waived any objections it might have had to the timeliness of the appellant's appeal.  As background, in Percy, the appellant, as in the present case, submitted two substantive appeals.  The first appeal submitted in September 1999 specifically addressed three issues that the Veteran wished to appeal; among those issues, he failed to list a fourth issue, that of the rating assigned for a suprapubic disability.  Percy, 23 Vet. App. at 38-39.  Also in September 1999, the Veteran submitted a separate Form 9 in which he did not indicate which issues he was appealing.  Id. at 39.  Subsequently, in October 1999, with the 60-day period for perfecting his appeal having elapsed subsequent to his two September 1999 Form 9 submissions, the Veteran's representative informed VA that the Veteran wished to appeal the rating assigned for his suprapubic disability.  Id.  VA treated the appeal as timely filed until February 14, 2005, at which time the Board first informed the appellant that his appeal as to the issue of the rating assigned for the suprapubic disability may be untimely; the Board subsequently confirmed its findings of untimeliness in a July 2005 rating decision.  Id.  The Court in Percy ultimately held that VA's actions in treating the appeal as timely waived any objection that VA might have had to the timeliness of the submission.  Id. at 46-47.

VA's actions in the present matter have been similar to those that occurred in Percy.  Following the August 7, 2003 appeal, VA certified the appeal to the Board.  Thereafter, the first indication that there may have been an issue with the timeliness of the appeal arose at the time of the Board's October 2004 remand.  In that remand, the Board indicated that the issue of service connection for the cause of the Veteran's death included a question of the timeliness of the appeal, but other than a somewhat vague statement in the introduction section of the remand that the August 7, 2003 substantive appeal was filed three months after the SOC was issued, the Board did not address the issue.  

After that remand, although the RO scheduled the appellant for a travel board hearing (which she ultimately declined), the RO failed to provide any further information concerning whether her appeal of the service connection issue was timely.  Notably, in February 2005 correspondence, the RO referenced the August 2003 Form 9, and failed to suggest that it was untimely filed.

In April 2005, VA for the first time, by way of the Board's remand of the issue of service connection for the cause of the Veteran's death, clearly indicated that there was a timeliness issue concerning the August 7, 2003 Form 9 substantive appeal.  

VA failed to act in any way in response to the Board's April 2005 remand until after receiving an August 2010 inquiry from the appellant's attorney trying to determine why nothing had occurred in the previous five years and four months.  It was only then, in August 2010, that the RO finally adjudicated the issue of the timeliness of the appellant's substantive appeal.  Although the appellant had received a suggestion of a problem with the timeliness in the October 2004 remand, and had been provided specific information concerning the issue in the April 2005 remand, more than seven years passed between the appellant's August 7, 2003 Form 9 and the August 18, 2010 administrative decision adjudicating the issue of the timeliness of that submission.  The Board finds that it took approximately 20 months for VA to inform the appellant of the timeliness issue.

The Board finds that VA waived any objections to the timeliness of the appeal by waiting 20 months before informing the appellant that her appeal may have been untimely.  During those 20 months (or, arguably, over seven years if one looks to the date of adjudication), VA treated the appeal as timely, certified the appeal, and took additional action on the appeal, including attempting to determine whether she desired a hearing based on the discrepancy in her May 2003 and August 2003 Form 9s, without notifying the appellant that her appeal might be untimely.  Additionally, the Board treated the issue of service connection for the cause of the Veteran's death as a perfected issue in a July 2002 remand, adding additional confusion for the appellant.  By those actions, and by the failure to instruct the appellant that her appeal was untimely, VA waived its objections on the matter.  See id. at 46-47.

Finally, the Board stresses that this is not an issue of equitable tolling; rather, it is a situation where VA has waived any existing objections to the timeliness of the appellant's substantive appeal.  See id. at 47 n.4.  


ORDER

The appeal concerning the timeliness of the substantive appeal for the issue of entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


